Slip Op. 03-65

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
NTN BEARING CORPORATION OF AMERICA,     :
AMERICAN NTN BEARING MANUFACTURING      :
CORPORATION, NTN BOWER, INC. and        :
NTN CORPORATION,                        :
                                        :
          Plaintiffs,                   :
                                        :
     v.                                 :      Court No.
                                        :      98-12-03232
UNITED STATES,                          :
                                        :
          Defendant,                    :
                                        :
     and                                :
                                        :
THE TIMKEN COMPANY,                     :
                                        :
          Defendant-Intervenor.         :
________________________________________:

                               JUDGMENT

     This Court having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand, NTN Bearing Corp. of Am. v. United States, 27 CIT __, 248
F. Supp. 2d 1256 (2003) (“Remand Results”), and Commerce having
complied with the Court’s remand, it is hereby

     ORDERED that the Remand Results filed by Commerce on April 24,
2003 are affirmed in their entirety; and it is further

     ORDERED that since all other issues have been decided, this
case is dismissed.




                                 __________________________________
                                         NICHOLAS TSOUCALAS
                                            SENIOR JUDGE

Dated:    June 13, 2003
          New York, New York